Citation Nr: 9900246	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for gouty arthritis 
secondary to service-connected residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1952 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which determined that the 
evidence did not show that the veteran had gouty arthritis 
which was directly related to his service-connected residuals 
of rheumatic fever.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative essentially maintain that 
he has gouty arthritis as a direct result of the service-
connected residuals of rheumatic fever.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim for service connection for gouty 
arthritis secondary to service-connected residuals of 
rheumatic fever.  


FINDING OF FACT


Competent evidence of a nexus between gouty arthritis and any 
inservice injury or disease, including residuals of rheumatic 
fever, has not been presented.  


CONCLUSION OF LAW

The claim for service connection for gouty arthritis 
secondary to service-connected residuals of rheumatic fever 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  The United States 
Court of Veterans Appeals (Court) has also held that 
secondary service connection is warranted for a disability 
when that disability is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Pursuant to 38 U.S.C.A. § 5107(d), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well 
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Court has also held that, 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence showing "a belief by 
a fair and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 5 Vet. 
App. 91 (1993); 38 C.F.R. § 3.159(a) (1998).  

The Court has also held that, "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit, 5 Vet. App. at 93.  The Court has 
further held that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there could be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143, 44 
(1992).  A layperson is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the determinative issue is one of 
medical etiology or medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 92-93.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed that these holdings, stating that in order for a 
claim to be well grounded, there had to be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of disease or injury in service, and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  In the absence of competent 
medical evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  See also Shelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Factual Background

A review of the service medical records is without reference 
to gouty arthritis and it is not otherwise contended.  The 
veteran and his representative assert that he has gouty 
arthritis as a direct result of his service-connected 
residuals of rheumatic fever.  The veteran was hospitalized 
in service for rheumatic fever.  

By rating decision dated in January 1954, service connection 
for residuals of rheumatic fever was established, and a 10 
percent evaluation was assigned, effective September 1, 1953, 
the date following the veteran's discharge from service.  

VA outpatient treatment records show that the veteran was 
seen in July 1986 with a chief complaint of pain in the knees 
and left ankle for many years.  The assessment was rule out 
gout.  On further evaluation it was reported that the veteran 
had experienced intermittent episodes for the previous three 
to four years.  The assessement was gout.  The veteran was 
referred for X-ray examinations of the left ankle and foot, 
which were interpreted as showing soft tissue swelling and 
hallux valgus.  On follow up treatment later in July 1986, it 
was reported that the veteran had a 25 year history of 
POPAGRA and a recent diagnosis of gout.  The acute 
episode of gout had resolved.  It was further reported that 
he had these episodes approximately three times per year.  
The assessment was recurrent gout.

Of record are reports of VA outpatient visits dating from 
1992.  At the time of one such visit in March 1994, the 
veteran complained of swollen knees and ankles of one month's 
duration.  

When he was seen at the time of another visit in April 1994 
he again complained of sore and swollen feet of 7 to 8 
months' duration.  He reported having had pain in the ankles 
and feet since 1965.  He stated he had been told he had gout.  
The assessment was arthralgias.  It was stated there was no 
evidence of acute gouty arthritis.  Degenerative joint 
disease was questioned.  

VA accorded the veteran an examination of his joints in June 
1994.  The veteran reported that he was hospitalized in 
service for rheumatic fever and hepatitis.  He could not 
recall many details of the hospitalization, but he stated 
that he had jaundice pain in the knees and ankles, and was 
told that he had a heart condition.  (A review of the medical 
records pertaining to hospitalization in service shows that 
there was no evidence of heart involvement).  He veteran went 
on to state that he was essentially asymptomatic at 
discharge, but he added that he kept having pain and swelling 
in the left ankle around 1965.

The veteran reported that initially he was diagnosed with 
gout at the Wadsworth VA medical facility, and was 
subsequently told that he had an undefined arthritis by a 
physician at the Loma Linda VA medical facility.  About two 
years prior to the current examination, he began experiencing 
pain in both ankles, and this had progressively worsened.  He 
also reported an occasional swelling of the ankles.  He 
stated that he felt stiff in the morning, but that the pain 
and stiffness persisted throughout the day without any 
initial improvement.  He also reported intermittent pain at 
the bottom of the feet.  He denied any further recurrence of 
hepatitis or problems with his knees.  He was unaware of any 
heart problems currently, or other treatment or sequelae of 
rheumatic fever.  

He was accorded clinical and diagnostic testing, with a 
notation that the records are not available for review.  The 
diagnosis was hepatitis and rheumatic fever by history.  The 
examiner stated there was no apparent relationship between 
the veteran's "chronic problem" and his history of rheumatic 
fever.  

The veteran gave testimony at a hearing before a hearing 
officer at the RO in August 1995.  He described problems he 
was experiencing with his lower extremities.  He recalled 
that he began experiencing problems with arthritis around 
1965.  He stated that he told the physician he had had 
rheumatic fever at one time, and the physician reportedly 
said that he thought the veteran now had gout.  

Received in August 1995 were reports of VA outpatient visits 
dated in 1995.  At the time of one such visit in April 1995, 
an assessment was made of acute gouty arthritis of the left 
ankle.  

The veteran was accorded a general medical examination by VA 
in November 1995.  He reported that gout was diagnosed in 
1965, and he claimed he was begun on anti gout medication.  
The examination diagnoses included: Gouty arthritis, by 
history; and history of rheumatic heart disease, with no 
findings at the present time.  

The veteran has not presented competent evidence of a nexus 
between any current gouty arthritis and his service-connected 
residuals of rheumatic fever.  He has indicated that gouty 
arthritis was not even diagnosed until 1965, a time many 
years following service discharge.  Although he has expressed 
his opinion that the gouty arthritis is related to the 
service-connected residuals of rheumatic fever, he does not 
meet the burden imposed by 38 U.S.C.A. § 5107(a) merely by 
presenting his only testimony, because lay persons are not 
competent to offer medical opinions.  See Grottveit, 5 Vet. 
App. at 93.  In order for a claim for a secondary service 
connection for a disorder clearly separate from the service-
connected disorder to be well grounded, the veteran must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The record shows that he was accorded an examination by VA in 
June 1994 for the purpose of determining whether or not there 
might be some kind of causal connection.  The examiner 
specifically stated that there was no apparent relationship 
between any chronic problem the veteran had, and his history 
of rheumatic fever.  The veteran has submitted no medical 
evidence to the contrary.  In the absence of competent 
medical evidence of a nexus between any current gouty 
arthritis and the service-connected residuals of rheumatic 
fever, the claim is not well grounded and must be denied.  



ORDER

Service connection for gouty arthritis secondary to service-
connected residuals of rheumatic fever is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
